EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Janina Malone on September 24, 2021.

The application has been amended as follows: 
	Claims
	1. (Canceled)
14. (Currently Amended) A method for chamfer-machining at least two edges of a toothed workpiece, by means of an apparatus comprising at least one rotatably mounted workpiece holder for receiving the workpiece and a machining head movable relative to the workpiece holder via at least one axis of movement, wherein the machining head comprises at least one first rotatably mounted tool holder, wherein a first edge of a toothing of the workpiece received in the workpiece holder is chamfer-machined via a chamfer milling cutter received in the first rotatably mounted tool holder, wherein the machining head further comprises a second rotatably mounted tool holder, and a chamfer-machining of a second edge of the toothing of the workpiece received in ;
wherein the chamfer milling cutter is a disk shaped tool having cutting teeth on a circumferential surface thereof and being mounted on a rotatable mandrel.
Claim 14 has been amended so as to further define the ‘chamfer milling cutter. Claim 1 is canceled for being directed towards previously non-elected subject matter.
Allowable Subject Matter
Claims 2 – 12, 14 – 16, and 18 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Thijssen (German Patent Publication Number DE 10 2014218082 A1), was presented and discussed in the previous Office Action.
Because Thijssen was published in German, all citations to Thijssen will actually refer to U.S. Patent Application Publication Number 2017/0173713, which claims priority from Thijssen.
As to claim 14, Examiner recognizes that an ‘end milling cutter’ is a term known in the art, which refers to a specific type of milling cutter. Thijssen does not teach the use of an end milling cutter. Thijssen teaches element 51 being a ‘toothed tool’ for cutting a workpiece (figure 4, element 51; page 5, paragraphs 69 – 70), which is distinguishable from an ‘end milling cutter.’
Zeller (U.S. Patent Application Publication Number 2016/0089737, cited in IDS) teaches a method for chamfer-machining at least two edges of a tooth workpiece (abstract), by means of an apparatus comprising at least one ratably mounted workpiece holder for receiving the workpiece (figure 1, element 50 being the ‘workpiece .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726